Title: Enclosure: Mortgage for Elk Hill, [ca. 3 June 1792]
From: Jefferson, Thomas
To: 


EnclosureMortgage for Elk Hill

[ca. 3 June 1792]

This indenture made on the  day of June one thousand seven hundred and ninety two between  on the one part and Thomas Jefferson of Monticello in the county of Albemarle Virginia on the other part witnesseth that the said  in consideration of the sum of five shillings current money of Virginia to him in hand paid hath given granted bargained and sold unto the said Thomas Jefferson two tracts or parcels of land on the Byrd creek in Goochland county, whereof the one called Elk hill contains by estimation three hundred and seven acres more or less and is bounded on the one side by the said Byrd creek on one other side by James river and on the other sides by the lands of David Ross, and the other parcel contains three hundred and sixty two acres beginning on the Byrd creek aforesaid and bounded partly by the same lands beforementioned of David Ross, which said parcels of land were conveyed by the said Thomas Jefferson to the said  by deed of bargain and sale indented bearing date the fourth day of June one thousand seven hundred and ninety two, with their appurtenances: To have and to hold the said parcels of land with their appurtenances to him the said Thomas Jefferson and his heirs. And the said  doth covenant with the said Thomas Jefferson that he the said  and his heirs the said parcels of lands to him the said Thomas Jefferson and his heirs will for ever warrant and defend. Provided nevertheless that if the said  or his heirs shall on or before the fifteenth day of June one thousand seven hundred and ninety five pay unto the said Thomas Jefferson his heirs executors or administrators the sum of three hundred and seventy five pounds current money of Virginia with interest at the rate of five per centum per annum thereon from the fifteenth day of June one thousand seven hundred and ninety two; and shall also cause to be paid on or before the fifteenth day of June one thousand seven hundred and ninety six one other sum of three hundred and seventy five pounds of like money with interest thereon at the rate of five per centum per annum from the same fifteenth day of June one thousand seven hundred and ninety two, unto the said Thomas Jefferson his heirs, executors or administrators, then this deed shall become void and of none effect, and the estate in the premises shall become ipso facto devested out of the said Thomas Jefferson and his heirs and revested in the said and his heirs. In witness whereof the said  hath hereto set his hand and seal on the day and year […].
